Filed pursuant to Rule 424(b)(3) Registration No. 333-156446 BALQON CORPORATION PROSPECTUS SUPPLEMENT NO. 1 DATED AUGUST 14, 2009 TO PROSPECTUS DATED AUGUST 12, 2009 The prospectus of Balqon Corporation (the "Company," "we," "us," "our") dated August 12, 2009 (Registration Statement No. 333-156446) is supplemented to include information from the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2009 filed with the Securities and Exchange Commission on August 14, 2009. The Company’s financial statements and related notes for the three and six months ended June 30, 2009 are included at pages12 to 28 of this supplement.The following financial and other information from our quarterly report on Form 10-K for the quarterly period ended June 30, 2009 is hereby added to the prospectus: (supplement continued on following pages) MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with our financial statements and the related notes to financial statements included elsewhere in this report.This report and our financial statements and notes to financial statements contain forward-looking statements, which generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance and our current beliefs regarding revenues we might generate and profits we might earn if we are successful in implementing our business strategies. Our actual results could differ materially from those expressed in these forward-looking statements as a result of any number of factors, including those set forth under the “Risk Factors” section of our Amendment No.1 to our Annual Report on Form 10-K for the year ended December31, 2008 and elsewhere in this report. The forward-looking statements and associated risks may include, relate to or be qualified by other important factors, including, without limitation: · the projected growth or contraction in the industries within which we operate; · a loss of one of our key customers; · our ability to develop and market products that compete effectively in our targeted market segments; · our ability to meet customer demand; · our ability, through the implementation of our long-term business strategy, to become profitable and/or generate sufficient cash flows; · current and future economic, business and regulatory conditions, as well as the fluctuations in the price of commodities such as oil, which may, in turn, affect demand for our products; · anticipated trends in our financial condition and results of operations; and · our ability to distinguish ourselves from our current and future competitors. We believe that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are not able to accurately predict or control. The factors discussed under the “Risk Factors” in this report and other reports filed as well as any cautionary language in this report or any of our other reports or filings, including Amendment No. 1 to our Annual Report on Form 10-K filed with the SEC on May 22, 2009, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we described in our forward-looking statements. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date of this report unless and to the extent required by applicable law. 1 Overview We currently develop, assemble and market heavy-duty electric vehicles, flux vector inverters, and heavy-duty electric drive systems.We currently sell our heavy-duty electric vehicles and plan to begin selling our other products in the near future.In May 2007, we entered into an agreement with the South Coast Air Quality Management District, or AQMD, to develop and test a heavy-duty zero emissions electric drayage tractor.Under the terms of this agreement with the AQMD, which agreement is referred to in this report as the AQMD Development Agreement, the AQMD agreed to pay us up to $527,000 for the development and testing of the heavy-duty drayage tractor.The City of Los Angeles agreed with the AQMD to fund 50% of the total development costs related to the drayage tractor.The revenues and costs associated with the AQMD Development Agreement are recorded as contract revenues and costs, in accordance with the AICPA’s Statement of Position 81-1, “Accounting for Performance of Construction-Type and Certain Production-type Contracts.”As such, the costs associated with the development of our demonstration vehicle are recorded as “contract costs,” not as research and development expenses.All of our revenues for the three months ended June 30, 2008 were associated with the AQMD Development Agreement and the sale of a battery charger to the City of Los Angeles. In addition to incorporating our heavy-duty electric traction drive systems and flux vector inverters into our heavy-duty electric vehicles, we are marketing, and plan to sell, our heavy-duty electric traction drive systems and flux vector inverters to original equipment manufacturers, or OEMs, of heavy-duty material handling equipment and vehicles.Our heavy-duty electric traction drive systems are designed to target the needs of industries that use heavy-duty vehicles or equipment, such as capacity forklifts, to transport heavy loads in off-highway applications. These heavy-duty electric propulsion systems provide high torque to pull heavy loads during start-stop applications.Our flux vector inverters can operate at 200 volts to 800 volts direct current.Our flux vector inverters, which are currently used in electric buses, mining equipment and other applications, are Society of Automation Engineers, or SAE, J1939 controller area network, or CAN Bus, capable and, as a result, provide us with the ability to incorporate our technologies into existing vehicle platforms including container lift trucks, reach stackers, roll-on/roll-off tractors, drayage vehicles and high capacity forklifts.SAE J1us is a standard communication protocol used in the automotive industry to communicate and diagnose between vehicle components. In May 2008, we received a purchase order from the AQMD for one of our Nautilus E20 heavy-duty electric yard tractors.In June 2008, we received a purchase order from the City of Los Angeles for 20 Nautilus E20 heavy-duty electric yard tractors and five Nautilus E30 drayage tractors.The purchase order from the City of Los Angeles is pursuant to an agreement with the City of Los Angeles, dated June26, 2008, or City of Los Angeles Agreement.As of August12, 2009, we have delivered 8 Nautilus E20s to the City of Los Angeles.Previously, we believed that we would deliver the 25 Nautilus tractors ordered under the City of Los Angeles purchase order by June 30, 2009.However, primarily due to working capital constraints, we have revised our initial forecast, and we now believe that we will deliver the remaining 12Nautilus E20s and 5 Nautilus E30s to the City of Los Angeles by December31, 2009.All of our revenues for the three months ended June30, 2009 were from the sale of a battery charger system and 6electric trucks to the City of Los Angeles. In May 2009, we received a grant of up to $400,000 from the City of Los Angeles to reimburse us for costs we incur in connection with the installation, demonstration and evaluation of lithium-ion powered battery packs in two of our zero emissions Nautilus vehicles.In June 2009, we completed assembly of a Nautilus E30 retrofitted with 280 kilowatt hours, or kWh, lithium-ion battery packs, and an initial testing of this Nautilus E30 demonstrated a range of over 150 miles on a single charge under unloaded conditions.As of the date of this report, we have retrofitted a Nautilus E20 with 140 kWh lithium-ion battery packs, and initial testing of this Nautilus E20 demonstrated a range of over 95 miles on a single charge under unloaded conditions. As of the date of this report, we continue to test the Nautilus E30 and Nautilus E20 that have been retrofitted to demonstrate what we believe to be the additional range and performance benefits of lithium-ion batteries in our current Nautilus product line. 2 While our current backlog for our heavy-duty electric vehicles consists solely of our outstanding purchase order from the City of Los Angeles, we are actively pursuing a more diversified customer base.We anticipate that a majority of future sales of our heavy-duty electric vehicles will be made directly to end users, such as large terminal operators, shipping companies and OEMs, rather than directly to governmental agencies such as the AQMD and the City of Los Angeles.Our expectation that a majority of our future sales of our heavy-duty electric vehicles will be made directly to end users is based, in part, on the results of our initial test of the Nautilus E30 powered by lithium-ion batteries and our agreement with Autocar, LLC, or Autocar, to collaborate on the development, marketing and sale of on-highway Class7 and Class8 zero emissionselectric vehicles.In addition, we expect to use Autocar’s existing authorized dealer network to sell our heavy-duty electric vehicles.Our expectations regarding future customers are also based on our current on-going discussions with potential customers located in Canada and Europe, and additional governmental incentives and funding that we believe will become available for electric vehicles which we believe will improve the competitive advantage of our electric vehicles. Our total revenues increased by $1,356,575, or 952%, to $1,499,150 for the three months ended June30, 2009 as compared to $142,575 for the three months ended June30, 2008 and increased by $2,073,225, or 1,023%, to $2,275,800 for the six months ended June 30, 2009 as compared to $202,575 for the six months ended June 30, 2008. This increase in revenues is largely the result of sales of our electric vehicles and related equipment that commenced during February 2009.
